            Case 21-40516-JDP                         Doc 4          Filed 08/31/21 Entered 08/31/21 23:26:43                      Desc Main
                                                                     Document      Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                          District of Idaho
             Lon Eugene Montgomery
 In re       Rebecca Louise Montgomery                                                                       Case No.
                                                                                 Debtor(s)                   Chapter        11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                           $225.00 per hour
                                                                                                                         plus costs
             Prior to the filing of this statement I have received                                                               $3,283
             Balance Due                                                                                           As requested by
                                                                                                                    Fee Application
                                                                                                                   before the Court.

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; judicial lien avoidances; preparation and filing of motions
                 pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household goods; relief from stay actions;
                 Representation of the debtors in any dischargeability actions or any other adversary proceeding or action.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     31 August 2021                                                             /s/ Paul Ross
     Date                                                                       Paul Ross 8676
                                                                                Signature of Attorney
                                                                                Idaho Bankruptcy Law
                                                                                PO Box 483
                                                                                Paul, ID 83347
                                                                                2082197997 Fax: 2084166996
                                                                                paul@idbankruptcylaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
